The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on April 25, 2022. Claims 1-3, 14, and 16 have been amended; claims 4-5 have been cancelled; claim 20 has been added.   
In view of amendments and remarks, objection of claim 3, the rejection of claims 2-3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Klebe et al. (U.S. Patent 3,631,130), and the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Jeong-Gi et al. "Synthesis and characterization of sulfonated bromo-poly(2,6-dimethyl-1,4-phenylene oxide)-co(2,6-diphenyl-1,4-phenylene oxide) copolymer as proton exchange membrane", 
Electrochimica Acta, 55, 2010, 1425-1430 have been withdrawn.
Claims 1-5 are active.
        
Allowable Subject Matter
Claims 1-3, 6-16, and 20 are allowed.
Claims 6-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of a polymer comprising sulfonated repeating units, and a process for the preparation of the polymer comprising sulfonated repeating units as per claim 1, as set forth in the Office action mailed on November 15, 2021, is hereby withdrawn and claims 44-49 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-3, 6-16, and 20 are allowable over the closest references: Klebe et al. (U.S. Patent 3,631,130), Jeong-Gi et al. "Synthesis and characterization of sulfonated bromo-poly(2,6-dimethyl-1,4-phenylene oxide)-co(2,6-diphenyl-1,4-phenylene oxide) copolymer as proton exchange membrane", Electrochimica Acta, 55, 2010, 1425-1430, Ejima et al. (JP 2012-116800 A), and Imai (JP 52130837 A).
The disclosure of the above-mentioned references resided in paragraphs 8-10 of the Office Action dated January 26, 2022 is incorporated herein by reference.
However, the above-mentioned references of Klebe et al., Jeong-Gi et al., Ejima et al., and Imai do not disclose or fairly suggest the claimed polymer compnsmg sulfonated 2,6-diphenyl-1,4-phenylene oxide repeating units in accordance with Formula (Ia):

    PNG
    media_image1.png
    571
    549
    media_image1.png
    Greyscale

wherein group R represents sulfonic acid (-SO3H), sulfonate salt (-SO3 X+), wherein X+ is a cation, or combinations thereof,
wherein x, y and z are integer values, independently chosen from 0, 1 and 2; 
wherein the equivalent weight, defined as the number of grams of dry sulfonated polymer per mol of group R, is between 215 and 405 g/(mol R), and
wherein the polymer is (i) a homopolymer consisting of the repeating units in accordance with Formula (Ia) or (ii) wherein the polymer is a random copolymer, block-copolymer, grafted polymer or branched polymer, comprising in addition to the sulfonated 2,6-diphenyl-1,4-phenylene oxide repeating units in accordance with Formula (Ia) further repeating units chosen from the group consisting of other types of 2,6-disubstituted-1,4-phenylene oxides, wherein the ratio of the number of repeating units in accordance with Formula (Ia) to the further repeating units is between 99: 1 and 20:80, as per newly amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Klebe et al., Jeong-Gi et al., Ejima et al., and Imai to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764